378 F.2d 443
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DAL-TEX OPTICAL COMPANY, Inc., Respondent.
No. 23826.
United States Court of Appeals Fifth Circuit.
June 8, 1967.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Harold B. Shore, Herman M. Levy, Attys., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, N.L.R.B., Washington, D. C., for petitioner.
Emil Corenbleth, Dallas, Tex., for respondent.
Ruth Weyand, Irving Abramson, Washing, D. C., Leonard Greenwald, New York City, for Intervenor International Union of Elec., Radio & Mach. Workers.
Before BELL, GODBOLD, and DYER, Circuit Judges.
PER CURIAM:


1
The question presented in this matter is whether there is substantial evidence on the record considered as a whole to support the findings and conclusions of the Board. We hold that the evidence warrants the findings that respondent violated Section 8(a) (1) of the Act, 29 U.S.C.A. Section 158(a) (1), through interrogation of an employee concerning union activity, surveillance of a union meeting, instituting changes in working conditions, and threats of reprisal against employees because of union activity. The evidence is also ample to support the findings that the discharges of employees Smith, Hicks, Cross, Darland, Kleinberg and Fuentes were motivated by antiunion purposes and were thus in violation of Section 8(a) (3) and (1) of the Act. 29 U.S.C.A. Section 158(a) (1), (3).


2
The order of the Board is thus due to be, and it will be


3
Enforced.